SUMMARY ORDER
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
In this subrogation action, plaintiffs sought recovery from defendants for the amounts plaintiffs paid to their insureds for damage caused by an April 17, 1997 arson fire in a building owned and occupied by defendants. The jury returned a verdict in favor of plaintiffs, but by orders dated August 29 and October 28, 2003, the District Court granted judgment as a matter of law to defendants.
On appeal, plaintiffs challenge the judgment of the District Court, contending that the jury was presented with sufficient evidence to render a verdict in plaintiffs’ favor. Plaintiffs secondarily contend that, even if judgment on the verdict is not entered, erroneous evidentiary rulings were made by the District Court that entitle plaintiffs to a new trial.
Having reviewed the record and considered the arguments of the parties, we conclude, for substantially the reasons stated in the opinions of the District Court, that judgment as a matter of law in defendants’ favor was proper. We also conclude that none of the District Court’s evidentiary rulings entitle plaintiffs to a new trial. Accordingly, the judgment of the District Court is hereby AFFIRMED.